DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US Patent No. 10,225,151 B2).
With respect to claim 1, Zhou teaches a method comprising: sending, by a first network element, a first request message to a second network element (col. 2, lines 57-65; col. 3, lines 29-44 disclose AF entity sending a first HTTP request message), wherein the first request message belongs to a first hypertext transfer protocol (HTTP) interaction procedure (col. 2, lines 57-65; col. 3, lines 29-44); before receiving a first response message for the first request message, receiving, by the first network element, a second request message from the second network element (col. 2, lines 57-65; col. 3, lines 29-44 disclose receiving second HTTP request), wherein the first response message belongs to the first HTTP interaction procedure, and the second request message belongs to a second HTTP interaction procedure (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56); and performing, by the first network element, an operation on the second request message based on a relationship between the first HTTP 

With respect to claim 2, Zhou teaches wherein performing, by the first network element, the operation on the second request message based on the relationship between the first HTTP interaction procedure and the second HTTP interaction procedure (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56) comprises: when determining, by the first network element, that the first HTTP interaction procedure and the second HTTP interaction procedure are independent of each other, processing, by the first network element, the second request message (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56).

With respect to claim 3, Zhou teaches wherein after processing, by the first network element, the second request message, the method further comprises: sending, by the first network element, a second response message for the second request message to the second network element; and after sending the second response message, receiving the first response message from the second network element and processing the first response message (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56); or receiving, by the first network element, the first response message from the second network element, and processing the first response message (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56); and after processing the first response message, sending the second response message for the second request message to the second network element, wherein the second response message belongs to the second HTTP interaction procedure (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56).

	


rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is
rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is
rejected on that basis.

With respect to claim 20, Zhou teaches wherein performing the operation on the second request message comprises: when a priority of the second HTTP interaction procedure is higher than that of the first HTTP interaction procedure, processing the second request message (col. 5, lines 3; col. 6, lines 51-54; col. 8, lines 32-56).


Allowable Subject Matter
Claims 4-10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-14 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








9/10/2021